Citation Nr: 0943302	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right second toe 
hammertoe disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
October 1970 to October 1973.  He then transferred to the 
Marine Corps Reserve, but one month later transferred again 
to the Indiana National Guard, from which he retired in 1998 
after various periods of active duty for training (ADT) and 
inactive duty training (IADT).

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.



FINDINGS OF FACT

1.  The competent and probative evidence preponderates in 
favor of a finding that the Veteran's right second toe 
hammertoe disorder began during and is related to his active 
military service.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran has a current bilateral 
hearing loss disability which is due to any incident or event 
in active military service; and against a finding that 
sensorineural hearing loss, as an organic disease of the 
nervous system, was manifested to a compensable degree within 
one year after separation from active duty service.


CONCLUSIONS OF LAW

1.  A right second toe hammertoe disorder was incurred in 
active military service.  38 U.S.C.A. §§ 101, 106, 316, 502-
505, 1101, 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 
(2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the March 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the October 2007 rating decision and 
October 2008 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), records from his Indiana 
National Guard service, and treatment records from the St. 
Louis VA Medical Center (VAMC).  Moreover, the Veteran was 
afforded a VA examination in September 2007 with regard to 
his hearing loss claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Active military service includes any period of active duty 
for training (ADT) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (IADT) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a), (d).  ADT includes full-time duty performed for 
training purposes by members of the National Guard of any 
State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods for service connection do not apply to ADT or IADT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ADT, or from an injury incurred or aggravated 
while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Right Hammertoe

The Veteran contends that he suffered an injury to his right 
second toe during a period of training in the National Guard.  
Specifically, per his testimony at the August 2009 Board 
hearing, he contends that on April 12, 1996, he was on a 
guard drill weekend performing a night exercise, when he 
tripped and fell to the ground.  He experienced immediate 
severe burning pain in his right foot, and has had on-and-off 
pain in that foot since then.  He testified that he reported 
to sick call the following morning and received a limited 
duty Physical Profile for the next drill weekend, in May 
1996.

The Veteran's National Guard records include an Individual 
Sick Slip dated April 13, 1996, which states that a doctor 
examined the second and third toes of his right foot, 
assessed possible dislocation of the toes, and indicated that 
X-rays might be needed.  

There is also a Physical Profile dated May 7, 1996, that 
restricted the Veteran from running or jumping and gave him 
his choice of footwear secondary to a right foot/toe injury.  
The profile was valid through July 1, 1996.  

Several days after the Profile was put into effect, the 
Veteran was sent to Ireland Army Hospital in Kentucky to have 
his right toe injury assessed.  There, he was seen by an 
orthopedic surgeon, who recorded a history of the Veteran 
stubbing his toe approximately one month prior.  The doctor 
further noted that X-rays showed medial deviation at the 
metatarsophalangeal joint.  Physical examination revealed a 
flexible hammertoe, and a laterally deviated second toe.  The 
treatment plan was to tape the toe and return in four weeks, 
and it was noted that surgery might become necessary.  

The claims file also contains a statement from C.L.D., who 
was a Senior Non-Commissioned Officer (NCO) in the 
Headquarters and Headquarters Company (HHC), 1st Battalion, 
152nd Infantry, of the Indiana Army National Guard.  C.L.D. 
stated that, on April 13, 1996, during a staff briefing, he 
learned that the Veteran had sustained an injury during night 
exercises on April 12, 1996.  The Veteran had reported to 
sick call, and C.L.D. was aware that the Veteran was given a 
Physical Profile.  In July, C.L.D. served as a Physical 
Fitness Test scorer and monitor, and, specifically, he was 
the scorer for the Veteran.  He said that, during the running 
phase of the fitness test, it became evident that the Veteran 
was experiencing pain, and ultimately, the Veteran failed the 
running portion of the test.  The test scores from the July 
1996 fitness test are also contained in the claims file.  

Finally, the Veteran submitted a July 2009 letter from Dr. 
R.G.H., who examined the Veteran on the date of his letter.  
The doctor assessed persistent hammertoe hyperflexion 
deformity of his right second toe.  It was further noted that 
the Veteran had been seen by Podiatry and given surgical 
options, including amputation of the toe.  The doctor 
reviewed military records that showed treatment on April 13, 
1996, and May 8, 1996, that appeared to detail the original 
1996 injury.  Upon review of these records, Dr. R.G.H. stated 
that the findings found on examination in July 2009 were 
consistent with the sort of injury described in the Veteran's 
1996 military records.  

Under the applicable statutes and regulations, described 
above, the disabling residuals of an injury incurred on 
either ADT or IADT as a National Guardsman may be service 
connected.  Based on the foregoing, the Board concludes that 
the preponderance of evidence is not against finding in favor 
of the Veteran.  We find that there is reasonable doubt 
presented in this case, and will resolve such doubt in the 
Veteran's favor.  Accordingly, service connection for his 
present right second toe hammertoe disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Bilateral Hearing Loss

Next, the Veteran contends he has bilateral hearing loss that 
was incurred during active service.  His DD Form 214 lists 
his Military Occupational Specialty (MOS) as machine gunner.  
There is no indication that the Veteran received any medals 
or awards that indicate combat experience, nor is there any 
contention of involvement in combat.  Rather, as he testified 
at the August 2009 hearing, he contends that the intense 
training with machine guns without hearing protection during 
service caused his current hearing loss.  Although his 
hammertoe claim, above, is based upon his National Guard 
service, in which he performed ADT and IADT, his claim as to 
hearing loss disability is based upon his active duty as a 
Marine, from 1970 to 1973.

The Board acknowledges, for the purpose of the present 
decision, that exposure to some loud noise occurred during 
the Veteran's active service.  While some noise exposure is 
conceded here, this alone cannot serve as a basis for a grant 
of service connection.  Rather, the evidence must show that 
the current hearing loss is a result of such in-service 
exposure.  That has not been demonstrated here, as will be 
explained below.

A hearing test conducted at the Veteran's September 1970 
enlistment examination revealed puretone thresholds of 10, 5, 
15, and 10 decibels in the right ear, and 10, 10, 15 and 25 
decibels in the left ear at the frequencies 500, 1000, 2000, 
and 4000 hertz.  A September 1973 separation examination 
report revealed thresholds of 5, 5, 15, 5 and 5 decibels in 
the right ear, and 10, 10, 15, 15 and 15 decibels in the left 
ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  
There is no indication in the Veteran's STRs that he 
complained of hearing loss during his active service.  

Following separation from service, it was not until 2003 that 
there was any documentation of hearing loss.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In November 
2003, the Veteran underwent an annual hearing test with his 
employer, General Electric.  Puretone thresholds were 10, 5, 
15, 30, and 40 decibels in the right ear and 15, 15, 25, 50, 
and 55 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hz.  

Each year thereafter, through 2008, the Veteran underwent an 
annual hearing test.  Puretone thresholds were recorded at 
500, 1000, 2000, 3000, and 4000 Hz each year.  In August 
2004, puretone thresholds were 5, 5, 15, 30, and 40 decibels 
in the right ear and 5, 15, 25, 45, and 55 decibels in the 
right ear.  In August 2005, puretone thresholds were 10, 10, 
20, 35, and 35 for the right ear, and 15, 15, 30, 50, and 55 
for the left ear.  In August 2006, puretone thresholds were 
5, 5, 15, 30, and 30 decibels in the right ear, and 15, 15, 
25, 50, and 55 decibels in the left ear.  In August 2007, 
puretone thresholds were 5, 5, 20, 30, and 45 decibels in the 
right ear, and 15, 15, 30, 60, and 55 decibels in the left 
ear.  Finally, in August 2008, puretone thresholds were 10, 
10, 25, 35, and 45 decibels in the right ear, and 5, 5, 25, 
50, and 50 decibels in the left ear.  

In September 2007, the Veteran was afforded a VA examination.  
He described exposure to the noise of M60 machine guns, M16 
rifles, mortars, grenade launchers, and other small arm 
weapons while in active service.  After service, he worked as 
a heavy equipment operator in coal mines for seven years, and 
then worked for General Electric in a factory, and wore ear 
protection at both jobs.  In terms of recreational noise 
exposure, he reported minimal 12 gauge shotgun exposure, and 
denied that ear protection was worn.  He was also in the Army 
Reserves for 17 years after active duty, during which time he 
was exposed to various weapons and rifles.  A hearing test 
revealed puretone thresholds of 10, 10, 25, 30, and 45 
decibels in the right ear, and 10, 10, 30, 55 and 45 decibels 
in the left ear at frequencies of 500, 1000, 2000, 3000, and 
4000 Hz.  Speech recognition was 100% in the right ear and 
96% in the left ear.  The examiner assessed sensorineural 
hearing loss that could not be corrected medically or 
surgically.  The examiner reviewed the Veteran's service 
records, including his enlistment and separation examination 
reports.  Noting that the Veteran's enlistment and separation 
hearing thresholds were normal, and that no hearing loss or 
change in hearing was noted at separation, the examiner 
opined that the Veteran's hearing loss was less likely than 
not related to noise exposure during active duty.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss as an organic disease of the nervous system 
either during service or within the Veteran's first post-
service year.  Thus, because the evidence fails to establish 
any clinical manifestations of hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.  

Moreover, the weight of the competent evidence preponderates 
against the finding of a connection between the Veteran's 
current hearing loss and his active military service.  The 
Veteran has submitted no medical opinion evidence in support 
of his claim, and the only competent opinion regarding the 
etiology of his current hearing loss is that of the September 
2007 VA examiner, who opined that the hearing loss is not 
related to active service.  The examiner based her opinion on 
a review of the Veteran's STRs, which showed no hearing loss 
during service.  Indeed, the hearing thresholds recorded at 
separation are actually better than those recorded at 
enlistment.  Thus, the VA examiner has provided a sound basis 
for her opinion.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing difficulties and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran's hearing loss is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Recognizing, of course, that military service 
does involve exposure to noise in general, we note that the 
STRs show no evidence of any particular or unusual acoustic 
trauma, or complaints or evidence of hearing loss, during 
active service.  Following service, there was no 
documentation of hearing loss until 2003.  While he is no 
doubt sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for 30 
years following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.  

In this case, as to the claim for hearing loss disability, 
the weight of the competent evidence is against a grant of 
service connection.  Thus, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to 
resolve in the Veteran's favor.  

  
ORDER

Service connection for right second toe hammertoe disorder is 
granted.

Service connection for bilateral hearing loss is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


